 



EXHIBIT 10.4
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
dated as of
October 24, 2006
among
WEST CORPORATION,
THE OTHER GRANTORS IDENTIFIED HEREIN
and
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
 
       
Definitions
       
 
       
SECTION 1.01. Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
       
ARTICLE II
       
 
       
Security Interests
       
 
       
SECTION 2.01. Security Interest
    4  
SECTION 2.02. Representations And Warranties
    5  
SECTION 2.03. Covenants
    7  
SECTION 2.04. As To Intellectual Property Collateral
    9  
 
       
ARTICLE III
       
 
       
Remedies
       
 
       
SECTION 3.01. Remedies Upon Default
    10  
SECTION 3.02. Application Of Proceeds
    12  
SECTION 3.03. Grant Of License To Use Intellectual Property
    12  
 
       
ARTICLE IV
       
 
       
Indemnity, Subrogation and Subordination
       
 
       
SECTION 4.01. Indemnity
    12  
SECTION 4.02. Contribution And Subrogation
    13  
SECTION 4.03. Subordination
    13  
 
       
ARTICLE V
       
 
       
Miscellaneous
       
 
       
SECTION 5.01. Notices
    13  
SECTION 5.02. Waivers; Amendment
    13  
SECTION 5.03. Administrative Agent’s Fees And Expenses; Indemnification
    14  
SECTION 5.04. Successors And Assigns
    15  
SECTION 5.05. Survival Of Agreement
    15  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 5.06. Counterparts; Effectiveness; Several Agreement
    15  
SECTION 5.07. Severability
    16  
SECTION 5.08. Right Of Set-Off
    16  
SECTION 5.09. Governing Law; Jurisdiction; Consent To Service Of Process
    16  
SECTION 5.10. Waiver Of Jury Trial
    17  
SECTION 5.11. Headings
    17  
SECTION 5.12. Security Interest Absolute
    17  
SECTION 5.13. Termination Or Release
    17  
SECTION 5.14. Additional Grantors
    18  
SECTION 5.15. General Authority Of The Administrative Agent
    19  
SECTION 5.16. Administrative Agent Appointed Attorney-In-Fact
    19  

 



--------------------------------------------------------------------------------



 



     
Schedules
   
 
   
Schedule I
  Subsidiary Parties
Schedule II
  Intellectual Property
 
   
Exhibits
   
 
   
Exhibit I
  Form of Supplement
Exhibit II
  Form of Short Form Intellectual Property Agreement

 



--------------------------------------------------------------------------------



 



     INTELLECTUAL PROPERTY SECURITY AGREEMENT dated as of October 24, 2006,
among WEST CORPORATION (the “Borrower”), the other Grantors identified herein
and LEHMAN COMMERCIAL PAPER INC., as Administrative Agent for the Secured
Parties (as defined below) (in such capacity, the “Administrative Agent”).
     Reference is made to the Credit Agreement dated as of October 24, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, each Lender from time to time party thereto,
Lehman Commercial Paper Inc., as Administrative Agent and Swing Line Lender,
Deutsche Bank Securities Inc. and Bank of America, N.A., as Syndication Agents,
and Wachovia Bank, National Association and General Electric Capital
Corporation, as Co-Documentation Agents. The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Subsidiary Parties are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement. All terms defined in the New York UCC (as defined herein) and
not defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
     (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
     SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “Agreement” means this Intellectual Property Security Agreement.
     “Claiming Party” has the meaning assigned to such term in Section 4.02.
     “Collateral” has the meaning assigned to such term in Section 2.01.
     “Contributing Party” has the meaning assigned to such term in Section 4.02.

 



--------------------------------------------------------------------------------



 



     “Copyright License” means any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.
     “Copyrights” means all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings and pending applications for registration in
the United States Copyright Office, including those registrations listed on
Schedule II.
     “Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
     “Grantor” means each of the Parent, if any, the Borrower and each
Subsidiary Party.
     “Intellectual Property” means all United States or foreign intellectual and
similar property of every kind and nature now owned or hereafter acquired by any
Grantor, including, without limitation, inventions, designs, Patents,
Copyrights, Licenses, Trademarks, trade secrets, confidential or proprietary and
technical and business information, know-how or other similar data or
information, software and databases and all embodiments or fixations thereof and
related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing and all rights to sue at law or in equity
for any infringement or other violation thereof, including the right to receive
all proceeds and damages therefrom.
     “Intellectual Property Collateral” means Collateral consisting of
Intellectual Property.
     “Intellectual Property Security Agreement Supplement” means an instrument
in the form of Exhibit I hereto.
     “License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement with regard to Intellectual Property to
which any Grantor is a party, including those listed on Schedule II.
     “New York UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York.
     “Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a

2



--------------------------------------------------------------------------------



 



patent, now or hereafter owned by any Grantor or that any Grantor otherwise has
the right to license, is in existence, or granting to any Grantor any right to
make, use or sell any invention on which a patent, now or hereafter owned by any
third party, is in existence, and all rights of any Grantor under any such
agreement.
     “Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office, including those
registrations and applications listed on Schedule II, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.
     “Proceeds” has the meaning specified in Section 9-102 of the New York UCC.
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Hedge Banks, the Supplemental Administrative Agent and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.01(c) of the Credit Agreement.
     “Security Interest” has the meaning assigned to such term in
Section 2.01(a).
     “Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.
     “Trademark License” means any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
     “Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, company names, and other source or business
identifiers, trade dress, logos, designs and general intangibles of like nature,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office, including those registrations and
applications listed on Schedule II, (b) all extensions and renewals thereof and
(c) all goodwill of the business associated therewith or symbolized thereby.

3



--------------------------------------------------------------------------------



 



ARTICLE II
Security Interests
     SECTION 2.01. Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Senior Guarantees, each Grantor hereby pledges to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in, all
right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Collateral”):
     (i) all Copyrights;
     (ii) all Patents;
     (iii) all Trademarks;
     (iv) all Licenses;
     (v) all other Intellectual Property; and
     (vi) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;
provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any
Intellectual Property of a Grantor arising under or evidenced by any contract,
lease, instrument, license or other document if (but only to the extent that)
the grant of a security interest therein would (x) constitute a violation of a
valid and enforceable restriction in respect of such Intellectual Property in
favor of a third party or under any law, regulation, permit, order or decree of
any Governmental Authority, unless and until all required consents shall have
been obtained (for the avoidance of doubt, the restrictions described herein are
not negative pledges or similar undertakings in favor of a lender or other
financial counterparty) or (y) expressly give any other party in respect of any
such contract, lease, instrument, license or other document, the right to
terminate its obligations thereunder, provided, however, that the limitation set
forth in this proviso above shall not affect, limit, restrict or impair the
grant by a Grantor of a security interest pursuant to this Agreement in any such
Collateral to the extent that an otherwise applicable prohibition or restriction
on such grant is rendered ineffective by any applicable law, including the UCC.
     Notwithstanding any provision of this Agreement to the contrary, the
Security Interest shall not include any application for a Trademark that would
be deemed

4



--------------------------------------------------------------------------------



 



invalidated, canceled or abandoned due to the grant and/or enforcement of such
Security Interest, including, without limitation, all United States Trademark
applications that are based on an intent-to-use, unless and until such time that
the grant and/or enforcement of the Security Interest will not affect the status
or validity of such Trademark
     (b) Each Grantor hereby irrevocably authorizes the Administrative Agent for
the benefit of the Secured Parties at any time and from time to time to file in
any relevant jurisdiction any initial financing statements with respect to the
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor. Each Grantor agrees to provide such information
to the Administrative Agent promptly upon request.
     The Administrative Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office) a short form intellectual property agreement in the form
attached hereto as Exhibit II and such other documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, and naming any Grantor
or the Grantors as debtors and the Administrative Agent as secured party. Upon
reasonable request, each Grantor agrees to promptly execute and deliver or
otherwise authenticate such documents.
     (c) The Security Interest is granted as security only and shall not subject
the Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
     SECTION 2.02. Representations and Warranties. Each Grantor jointly and
severally represents and warrants, as to itself and the other Grantors, to the
Administrative Agent and the Secured Parties that:
     (a) Each Grantor has good and valid rights in and title to the Collateral
with respect to which it has purported to grant a Security Interest hereunder
and has full power and authority to grant to the Administrative Agent the
Security Interest in such Collateral pursuant hereto and to execute, deliver and
perform its obligations in accordance with the terms of this Agreement, without
the consent or approval of any other Person other than any consent or approval
that has been obtained.
     (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein is correct and complete in all
material respects (except the information therein with respect to the exact
legal name of each Grantor shall be correct and complete in all respects) as of
the Closing Date. The Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Administrative Agent based upon the information
provided to the Administrative Agent in the Perfection

5



--------------------------------------------------------------------------------



 



Certificate for filing in each governmental, municipal or other office specified
in Schedule 2 to the Perfection Certificate (or specified by notice from the
Borrower to the Administrative Agent after the Closing Date in the case of
filings, recordings or registrations required by Section 6.11 of the Credit
Agreement), are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
Collateral consisting of United States Patents, Trademarks and Copyrights) that
are necessary to establish a legal, valid and perfected security interest in
favor of the Administrative Agent (for the benefit of the Secured Parties) in
respect of all Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. Each
Grantor represents and warrants that fully executed agreements in the form
hereof and containing descriptions of all Collateral consisting of Intellectual
Property with respect to United States issued Patents (and Patents for which
United States applications are pending), United States registered Trademarks
(and Trademarks for which United States registration applications are pending)
and United States registered Copyrights have been delivered to the
Administrative Agent for recording by the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
to protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Collateral consisting of registrations or
applications for registration of Patents and Trademarks, and registrations for
Copyrights, to the extent to which a security interest may be perfected by
filing, recording or registration of such interest in the United States, and, to
the Grantors’ knowledge, no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than (a) such
filings or other actions as are required under the Uniform Commercial Code and
(b) such actions as are necessary to perfect the Security Interest with respect
to any Collateral consisting of registrations or applications for registration
of Patents and Trademarks, and registrations for Copyrights, acquired or
developed after the date hereof).
     (c) The Security Interest constitutes (i) a legal and valid security
interest in all the Collateral securing the payment and performance of the
Obligations, including the Guarantees, (ii) subject to the filings described in
Section 2.02(b), a perfected security interest in all Collateral to the extent
to which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States
pursuant to the Uniform Commercial Code and (iii) a security interest that shall
be perfected in all Patents, Trademarks and Copyrights to the extent to which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, within the three-month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the one month period (commencing as of the date

6



--------------------------------------------------------------------------------



 



hereof) pursuant to 17 U.S.C. § 205. The Security Interest is and shall be prior
to any other Lien on any of the Collateral, other than (i) any nonconsensual
Lien that is expressly permitted pursuant to Section 7.01 of the Credit
Agreement and has priority as a matter of law and (ii) Liens expressly permitted
pursuant to Section 7.01 of the Credit Agreement.
     (d) The Collateral is owned by the Grantors free and clear of any Lien,
except for Liens expressly permitted pursuant to Section 7.01 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to Section 7.01 of the Credit
Agreement.
     SECTION 2.03. Covenants. (a) The Borrower agrees to notify the
Administrative Agent in writing promptly, but in any event within 10 days, after
any change (i) in the legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, or (iii) in the jurisdiction
of organization of any Grantor.
     (b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to material Collateral against all
Persons and to defend the Security Interest of the Administrative Agent in such
material Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement; provided that
nothing in this Agreement shall prevent any Grantor from disposing of or
discontinuing the operation or maintenance of any of its assets or properties if
such disposal or discontinuance is (x) determined by such Grantor to be
desirable in the conduct of its business and not materially adverse to the
Lenders and (y) permitted by the Credit Agreement.
     (c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Borrower shall deliver to the Administrative Agent a certificate
executed by the chief financial officer and the chief legal officer of the
Borrower setting forth the information required pursuant to Schedules 1(a),
1(c), 1(e), 1(f) and 2(b) of the Perfection Certificate or confirming that there
has been no change in such information since the date of such certificate or the
date of the most recent certificate delivered pursuant to this Section 2.03(c).
     (d) Each Grantor agrees, on its own behalf and on behalf of each other
Grantor, at its own expense, to execute, acknowledge, deliver and cause to be
duly filed

7



--------------------------------------------------------------------------------



 



all such further instruments and documents and take all such actions as the
Administrative Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith; provided, however that the
delivery or recordation of recordable security documents in non-U.S.
jurisdictions is not required. If any amount payable under or in connection with
any of the Collateral that is in excess of $2,000,000 shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Administrative Agent, for the
benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent.
     Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Administrative Agent, with prompt notice thereof to the Grantors,
to supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
registered Copyrights, Patents or Trademarks; provided that any Grantor shall
have the right, exercisable within 10 days after it has been notified by the
Administrative Agent of the specific identification of such Collateral, to
advise the Administrative Agent in writing of any inaccuracy of the
representations and warranties made by such Grantor hereunder with respect to
such Collateral. Each Grantor agrees that it will use its commercially
reasonable efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct in all
material respects with respect to such Collateral within 30 days after the date
it has been notified by the Administrative Agent of the specific identification
of such Collateral.
     (e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or this Agreement within a reasonable period of
time after the Administrative Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Administrative Agent
within 10 days after demand for any payment made or any reasonable expense
incurred by the Administrative Agent pursuant to the foregoing authorization.
Nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.
     (f) Each Grantor (rather than the Administrative Agent or any Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the conditions and obligations to be observed and
performed by it under each

8



--------------------------------------------------------------------------------



 



contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Administrative Agent and the Secured
Parties from and against any and all liability for such performance.
     SECTION 2.04. As to Intellectual Property Collateral. (a) Except to the
extent failure to act could not reasonably be expected to have a Material
Adverse Effect, with respect to registration or pending application of each item
of its Intellectual Property Collateral for which such Grantor has standing to
do so, each Grantor agrees to take, at its expense, all commercially reasonable
steps, including, without limitation, in the U.S. Patent and Trademark Office,
the U.S. Copyright Office and any other governmental authority located in the
United States, to (i) maintain the validity and enforceability of any registered
Intellectual Property Collateral (or applications therefor) necessary for the
conduct of its business and maintain such Intellectual Property Collateral in
full force and effect and (ii) pursue the registration and maintenance of each
material Patent, Trademark, or Copyright registration or application, now or
hereafter included in such Intellectual Property Collateral of such Grantor that
is necessary for the conduct of such Grantor’s business, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or other governmental authorities, the filing of applications
for renewal or extension, the filing of affidavits under Sections 8 and 15 or
the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.
     (b) Except as could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its material Intellectual Property Collateral that is necessary
for the conduct of its business is reasonably likely to lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in case of a
trade secret, lose its competitive value); provided that nothing in this
Agreement shall prevent any Grantor from disposing of or discontinuing the
operation or maintenance of any of its assets or properties if such disposal or
discontinuance is (x) determined by such Grantor to be desirable in the conduct
of its business and not materially adverse to the Lenders and (y) permitted by
the Credit Agreement.
     (c) Each Grantor agrees that, should it obtain an ownership or other
interest in any Intellectual Property Collateral after the Closing Date
(“After-Acquired Intellectual Property”), (i) the provisions of this Agreement
shall automatically apply thereto and (ii) any such After-Acquired Intellectual
Property and, in the case of Trademarks, the goodwill symbolized thereby, shall
automatically become part of the Intellectual Property Collateral subject to the
terms and conditions of this Agreement with respect thereto.

9



--------------------------------------------------------------------------------



 



     (d) Once every fiscal quarter of the Borrower, with respect to issued or
registered Patents (or published applications therefor), registered Trademarks
(or applications therefor), and registered Copyrights, in each case to the
extent such Patents, Trademarks and Copyrights are registered in the United
States, each Grantor shall sign and deliver to the Administrative Agent an
appropriate Intellectual Property Security Agreement with respect to all
applicable Intellectual Property owned by it as of the last day of such period,
to the extent that such Intellectual Property is not covered by any previous
Intellectual Property Security Agreement so signed and delivered by it. In each
case, it will promptly cooperate as reasonably necessary to enable the
Administrative Agent to make any necessary or reasonably desirable recordations
with the U.S. Copyright Office or the U.S. Patent and Trademark Office, as
appropriate.
     (e) Nothing in this Agreement prevents any Grantor from discontinuing the
use or maintenance of any or its Intellectual Property Collateral to the extent
permitted by the Credit Agreement if such Grantor determines in its reasonable
business judgment that such discontinuance is desirable in the conduct of its
business.
ARTICLE III
Remedies
     SECTION 3.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right, at the same or different times, with
respect to any Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Collateral by the applicable Grantors to the Administrative
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and, generally, to
exercise any and all rights afforded to a secured party with respect to the
Obligations under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law and the notice requirements described below, to sell or
otherwise dispose of all or any part of the Collateral securing the Obligations
at a public or private sale, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Notwithstanding the foregoing, unless
and until a “Statement of Use” or an “Amendment to Allege Use” has been filed
and accepted in the United States Patent and Trademark Office, it is agreed that
the Administrative

10



--------------------------------------------------------------------------------



 



Agent’s right to assign, transfer or convey any Trademark Collateral for which
an application is pending under Section 1(b) of the Lanham Act, 15 U.S.C. §
1051(b), or any of its successors or counterparts, shall only be exercised if
any such assignment, transfer or conveyance occurs in connection with the
transfer of the business (or the portion of the business) to which such
Trademark Collateral pertains and is made to the successor of that business.
     The Administrative Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or

11



--------------------------------------------------------------------------------



 



pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 3.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.
     SECTION 3.02. Application of Proceeds. The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash in accordance with Section 8.04 of the Credit Agreement.
     The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
     SECTION 3.03. Grant of License to Use Intellectual Property. In addition to
the Administrative Agent’s rights in Section 3.01 hereof, for the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor shall, upon request by the
Administrative Agent at any time after and during the continuance of an Event of
Default, grant to the Administrative Agent a nonexclusive license to the extent
that granting such license is permitted by applicable law and under the terms of
each License, to use, license or sublicense any of the Collateral consisting of
Intellectual Property now owned, used or hereafter acquired or used by such
Grantor, and wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Administrative
Agent may be exercised, at the option of the Administrative Agent, during the
continuation of an Event of Default; provided that any license, sublicense or
other transaction entered into by the Administrative Agent in accordance
herewith shall be binding upon the Grantors notwithstanding any subsequent cure
of an Event of Default.
ARTICLE IV
Indemnity, Subrogation and Subordination
     SECTION 4.01. Indemnity. In addition to all rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 4.03), the Borrower agrees that in the event any assets of any Grantor
(other than the Borrower) shall be sold pursuant to this Agreement or any other
Collateral Document to satisfy in whole or in part an obligation owed to any
Secured Party, the Borrower shall indemnify

12



--------------------------------------------------------------------------------



 



such Grantor in an amount equal to the greater of the book value or the fair
market value of the assets so sold.
     SECTION 4.02. Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 4.03) that, in the event assets
of any other Subsidiary Party shall be sold pursuant to any Collateral Document
to satisfy any Obligation owed to any Secured Party and such other Subsidiary
Party (the “Claiming Party”) shall not have been fully indemnified by the
Borrower as provided in Section 4.01, the Contributing Party shall indemnify the
Claiming Party in an amount equal to the greater of the book value or the fair
market value of such assets, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Grantors on the
date hereof (or, in the case of any Grantor becoming a party hereto pursuant to
Section 5.14, the date of the Intellectual Property Security Agreement
Supplement executed and delivered by such Grantor). Any Contributing Party
making any payment to a Claiming Party pursuant to this Section 4.02 shall be
subrogated to the rights of such Claiming Party to the extent of such payment.
     SECTION 4.03. Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Grantors under Sections 4.01 and
4.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of the
Borrower or any Grantor to make the payments required by Sections 4.01 and 4.02
(or any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder.
     (b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Administrative
Agent (which notice states that it is delivered pursuant to this
Section 4.03(b)), all Indebtedness owed by it to any Subsidiary that is not a
Loan Party shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.
ARTICLE V
Miscellaneous
     SECTION 5.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to any Grantor shall be given to it in care of the Borrower as
provided in Section 10.02 of the Credit Agreement.
     SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, any L/C Issuer or any Lender in exercising any right or
power

13



--------------------------------------------------------------------------------



 



hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the L/C
Issuers and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any L/C Issuer may have had notice or knowledge of such Default at the
time. No notice or demand on any Grantor in any case shall entitle any Grantor
to any other or further notice or demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.
     SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification.
(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 10.04 of the Credit Agreement.
     (b) Without limitation of its indemnification obligations under the other
Loan Documents, each Grantor agrees to indemnify and hold harmless the
Administrative Agent and the other Indemnitees (as defined in Section 10.05 of
the Credit Agreement) from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including Attorney Costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with the execution, delivery or performance of this Agreement or any claim,
litigation, investigation or proceeding relating to any of the foregoing
agreements or instruments contemplated hereby, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from the gross negligence, bad
faith or willful misconduct of, or the breach of this Agreement by, such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee.
     (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of

14



--------------------------------------------------------------------------------



 



this Section 5.03 shall remain operative and in full force and effect regardless
of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 5.03 shall be payable within 10 days of written demand
therefor.
     SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
     SECTION 5.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors hereunder and in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any Lender or on its behalf and notwithstanding that the Administrative
Agent, any L/C Issuer or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document (other than (x) obligations
under Secured Hedge Agreements not yet due and payable, (y) Cash Management
Obligations and (z) contingent indemnification obligations) is outstanding and
unpaid or any Letter of Credit is outstanding (unless cash collateral or other
credit support satisfactory to the L/C Issuer thereof in its sole discretion has
been provided) and so long as the Commitments have not expired or terminated.
     SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Administrative Agent and a counterpart hereof shall have
been executed on behalf of the Administrative Agent, and thereafter shall be
binding upon such Grantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Grantor, the Administrative Agent and the other Secured Parties and their
respective successors and assigns, except that no Grantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
or in the Collateral (and any such

15



--------------------------------------------------------------------------------



 



assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.
     SECTION 5.07. Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     SECTION 5.08. Right of Set-Off. In addition to any rights and remedies of
the Lenders provided by Law, upon the occurrence and during the continuance of
any Event of Default, each Lender and its Affiliates is authorized at any time
and from time to time, without prior notice to any Grantor, any such notice
being waived by each Grantor to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
the respective Grantor against any and all obligations owing to such Lender and
its Affiliates hereunder, now or hereafter existing, irrespective of whether or
not such Lender or Affiliate shall have made demand under this Agreement and
although such obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the applicable Grantor and the Administrative
Agent after any such set off and application made by such Lender; provided, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 5.08 are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have.
     SECTION 5.09. GOVERNING LAW. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR CONSENTS, FOR ITSELF

16



--------------------------------------------------------------------------------



 



AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH GRANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
     SECTION 5.10. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 6.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     SECTION 5.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 5.12. Security Interest Absolute. All rights of the Administrative
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.
     SECTION 5.13. Termination or Release. (a) This Agreement, the Security
Interest and all other security interests granted hereby shall terminate with

17



--------------------------------------------------------------------------------



 



respect to all Secured Obligations when all the outstanding Secured Obligations
under the Loan Documents (other than (x) obligations under Secured Hedge
Agreements not yet due and payable, (y) Cash Management Obligations and
(z) contingent indemnification obligations) have been paid in full and the
Lenders have no further commitment to lend under the Credit Agreement, the L/C
Obligations have been reduced to zero (unless cash collateral or other credit
support satisfactory to the L/C Issuer thereof in its sole discretion has been
provided) and the L/C Issuers have no further obligations to issue Letters of
Credit under the Credit Agreement.
     (b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower or becomes an Excluded Subsidiary;
provided that the Required Lenders shall have consented to such transaction (to
the extent required by the Credit Agreement) and the terms of such consent did
not provide otherwise.
     (c) Upon any sale or other transfer by any Grantor of any Collateral that
is permitted under the Credit Agreement, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 10.01 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.
     (d) In connection with any termination or release pursuant to paragraph
(a), (b) or (c), the Administrative Agent shall execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by such Grantor to effect such release,
including delivery of certificates, securities and instruments. Any execution
and delivery of documents pursuant to this Section 5.13 shall be without
recourse to or warranty by the Administrative Agent.
     SECTION 5.14. Additional Grantors. Pursuant to Section 6.11 of the Credit
Agreement, Holdings and certain Restricted Subsidiaries that (i) are not
Excluded Subsidiaries and (ii) were not in existence or not Restricted
Subsidiaries on the date of the Credit Agreement are required to enter in this
Agreement as Grantors upon the occurrence of a Holdings Election Event or
becoming a Restricted Subsidiary that is not an Excluded Subsidiary, as
applicable. Upon execution and delivery by the Administrative Agent and Holdings
or a Restricted Subsidiary, as applicable, of a Security Agreement Supplement,
Holdings or such Restricted Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

18



--------------------------------------------------------------------------------



 



     SECTION 5.15. General Authority of the Administrative Agent. By acceptance
of the benefits of this Agreement and any other Collateral Documents, each
Secured Party (whether or not a signatory hereto) shall be deemed irrevocably
(a) to consent to the appointment of the Administrative Agent as its agent
hereunder and under such other Collateral Documents, (b) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.
     SECTION 5.16. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after and
during the continuance of an Event of Default, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, upon the occurrence and during
the continuance of an Event of Default and notice by the Administrative Agent to
the Borrower of its intent to exercise such rights, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; to send verifications of Accoutns Receivable
to any Account Debtor; (e) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent, and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or

19



--------------------------------------------------------------------------------



 



any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct or that of any of their Affiliates, directors, officers,
employees, counsel, agents or attorneys-in-fact.

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.
WEST CORPORATION
COSMOSIS CORPORATION
INPULSE RESPONSE GROUP, INC.
INTERCALL, INC.
INTRADO COMMUNICATIONS INC.
INTRADO COMMUNICATIONS OF VIRGINIA INC.
INTRADO INC.
NORTHERN CONTACT, INC.
WEST ASSET MANAGEMENT, INC.
WEST DIRECT, INC.
WEST FACILITIES CORPORATION
WEST INTERACTIVE CORPORATION
WEST INTERNATIONAL CORPORATION
WEST RECEIVABLE SERVICES, INC.
WEST TELEMARKETING CORPORATION II
By: /s/ Paul M. Mendlik                    
Name: Paul M. Mendlik
Title: Chief Financial Officer and Treasurer
ASSET DIRECT MORTGAGE, LLC
BUYDEBTCO, LLC
INTRADO INTERNATIONAL, LLC
STARGATE MANAGEMENT LLC
THE DEBT DEPOT, LLC
WEST ASSET PURCHASING, LLC
WEST TRANSACTION SERVICES II, LLC
WEST TRANSACTION SERVICES, LLC
By: /s/ Paul M. Mendlik                    
Name: Paul M. Mendlik
Title: Manager
ATTENTION FUNDING CORPORATION
By: /s/ Paul M. Mendlik                    
Name: Paul M. Mendlik
Title: Treasurer

 



--------------------------------------------------------------------------------



 



INTERCALL TELECOM VENTURES, LLC
By INTERCALL, INC.
Its sole member
By: /s/ Paul M. Mendlik                    
Name: Paul M. Mendlik
Title: Chief Financial Officer and Treasurer
WEST BUSINESS SERVICES, LP
WEST TELEMARKETING, LP
By WEST TRANSACTION SERVICES, LLC
Their general partner
By: /s/ Paul M. Mendlik                    
Name: Paul M. Mendlik
Title: Manager

 



--------------------------------------------------------------------------------



 



LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
By: /s/ Jeff Ogden                    
Name: Jeff Ogden
Title: Managing Director

 